DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 20, 22-24, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,165,758 (hereinafter “Kanzler”) in view of US Patent Application Publication No. 2016/0060082 (hereinafter “Huang”).
Regarding claims 16, 31, and 34 Kanzler discloses a tracked vehicle and winch assembly, and method of use thereof, comprising:
an engine (inherent or the vehicle wouldn’t drive); 
first and second tracks (16);
a winch assembly (12) comprising:
a support structure (see figure 1),
a drum (column 3 line 64) revolvable with respect to the support structure about an axis,
a cable (14) wound around the drum (column 3 line 64),
an actuator assembly (26) coupled to the drum (column 3 line 64) and configured to receive at least one of a first control signal indicative of a desired pressure of a pump (i.e. this is a hydraulic winch, see column 4 lines 18-20, and therefore has a pump) of the actuator assembly (26) and a second control signal indicative of a desired displacement of the pump of the actuator assembly (26), (that is, the signal from 22 to 26 would be indicative of both pressure and displacement of fluid) and 
a winch control device (22) coupled to the actuator assembly (26) to control a winding and an unwinding of the cable (14) and configured to provide at least one of the first control signal and the second control signal (hydraulic control signals, see column 4 lines 9-10), wherein the winch control device (22) is configured to determine at least one of the first control signal and the second control signal (hydraulic control signals, see column 4 lines 9-10) based on a measured speed of travel signal (column 4 lines 62-67) indicating a measured speed of travel of the tracked vehicle, a calculated pulling force signal (see 30) indicating a pulling force measured on the winch assembly, and at least a cable speed signal (column 4 lines 31-38).
Kanzler fails to specifically recite a variable-displacement pump.  Huang teaches a similar hydraulic winch with a controller (200) and sensor (198) used in conjunction with a motor (164) which turns a winch drum (150).  Huang further teaches a variable displacement pump (166) which drives the motor (164).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pump of Kanzler a variable displacement pump, such as the pump of Huang, in order to have a more efficient hydraulic system.

Regarding claim 20 the combination of Kanzler and Huang teaches the above tracked vehicle, and Kanzler further teaches wherein the winch control device (22) is configured to determine the first control signal (signal from 22 to 26) based on at least a cable speed signal (column 4 lines 31-38).
Regarding claim 22 the combination of Kanzler and Huang teaches the above tracked vehicle, and Kanzler further teaches wherein the winch control device (22) is configured to determine the second control signal (signal from 22 to 26) based on at least the cable speed signal (column 4 lines 31-38).
Regarding claim 23 the combination of Kanzler and Huang teaches the above tracked vehicle, and Kanzler further teaches wherein the winch control device is configured to determine the second control signal based on at least a track pressure signal (i.e. when the track loses pressure with the ground in slipping, the system increases pulling force on the cable, see column 4 lines 41-52).
Regarding claim 24 the combination of Kanzler and Huang teaches the above tracked vehicle, and further teaches a control signal (between 22 and 26) based on at least a cable speed signal (column 4 lines 31-38); the control signal resulting in a desired pulling force (i.e. see column 4 lines 47-49). Kanzler fails to teach determining the second control signal based on a desired theoretical force signal.  This appears to be no more than obvious variation, as the speed signal sent by Kanzler 22 is for the purpose of increasing the pulling force.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give the control or operator the option of a theoretical pulling force in addition to the theoretical rope speed taught by Kanzler in order to better allow the operator/controller to maneuver the snow groomer.
Regarding claim 30 the combination of Kanzler and Huang teaches the above tracked vehicle, and further teaches wherein the desired pulling force signal is configured to be set (capable of being set, at least indirectly) manually by an operator (see Huang 180).
Regarding claim 33 the combination of Kanzler and Huang teaches the above tracked vehicle, and Kanzler further teaches a vehicle control unit (operator cab/controls) connected to the winch control device (22, at least indirectly) and configured to determine a drive command signal (such as an operator driving faster/slower).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzler in view of Huang, and German Patent No. DE 10322377 A1 (hereinafter ‘377).
Regarding claim 32 the combination of Kanzler and Huang teaches the above tracked vehicle, but fails to teach the motive force for the tracks.  ‘377 teaches a similar snow groomer (paragraph 1 of translation) with a winch assembly (paragraph 33).   ‘377 further teaches a first pump (16) configured to operate a first track (12) and a second pump (18) configured to operate a second track (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Kanzler with two motive pumps, as taught by ‘377, in order to provide separate drive trains to drive the tracks separately for turning, etc.

Claims 16 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzler in view of US Patent Application Publication No. 2008/0164365 (hereinafter “Ueki”).
Regarding claim 16 Kanzler discloses a tracked vehicle and winch assembly, and method of use thereof, comprising:
an engine (inherent or the vehicle wouldn’t drive); 
first and second tracks (16);
a winch assembly (12) comprising:
a support structure (see figure 1),
a drum (column 3 line 64) revolvable with respect to the support structure about an axis,
a cable (14) wound around the drum (column 3 line 64),
an actuator assembly (26) coupled to the drum (column 3 line 64) and configured to receive at least one of a first control signal indicative of a desired pressure of a pump (i.e. this is a hydraulic winch, see column 4 lines 18-20, and therefore has a pump) of the actuator assembly (26) and a second control signal indicative of a desired displacement of the pump of the actuator assembly (26), (that is, the signal from 22 to 26 would be indicative of both pressure and displacement of fluid) and 
a winch control device (22) coupled to the actuator assembly (26) to control a winding and an unwinding of the cable (14) and configured to provide at least one of the first control signal and the second control signal (hydraulic control signals, see column 4 lines 9-10), wherein the winch control device (22) is configured to determine at least one of the first control signal and the second control signal (hydraulic control signals, see column 4 lines 9-10) based on a measured speed of travel signal (column 4 lines 62-67) indicating a measured speed of travel of the tracked vehicle, a calculated pulling force signal (see 30) indicating a pulling force measured on the winch assembly, and at least a cable speed signal (column 4 lines 31-38).
Kanzler fails to specifically recite a variable-displacement pump.  Ueki (see embodiment of figure 3) teaches a similar hydraulic winch with a drum (12) driven by a motor (42) and pump (74) combination.  Ueki further teaches the pump (74) is a variable displacement pump (i.e. “variable volume,” see paragraph 48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pump of Kanzler a variable displacement pump, such as the pump of Ueki, in order to have a more efficient hydraulic system.  
Regarding claim 27 the combination of Kanzler and Ueki teaches the above tracked vehicle, and Ueki further teaches wherein the variable displacement pump (74) of the actuator assembly is configured to supply the hydraulic circuit (48/50) of the actuator assembly and is configured to vary a displacement based on a pressure (detected at 80) [in] the high pressure branch (see figure 3 at 57) of the hydraulic circuit of the actuator assembly.
Regarding claim 28 the combination of Kanzler and Ueki teaches the above tracked vehicle, and further teaches wherein the variable displacement pump (Ueki 74) is configured to vary the displacement based on the second control signal (Kanzler, signal between 22 and 26).
Regarding claim 29 the combination of Kanzler and Ueki teaches the above tracked vehicle, and Ueki further teaches wherein the actuator assembly comprises a variable displacement motor (42) coupled to the hydraulic circuit (48/50) of the actuator assembly and configured to be supplied by the variable displacement pump (74) by the hydraulic circuit (48/50), wherein the variable displacement motor (42) is configured to vary (via Ve sent to comparator 34 and subsequent command signal therefrom) the displacement based on the pressure (see 80) detected in the high pressure branch of the hydraulic circuit (48/50).

Allowable Subject Matter
Claims 17-19, 21, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/Examiner, Art Unit 3654                               

/SANG K KIM/Primary Examiner, Art Unit 3654